DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/3/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.	
Claim 1 has been amended.
Claim 11 has been added.
Claims 1-8 and 11 are pending.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-2, 7-8, and 11 are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-2, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieu-Nosjean et al., 2008, in view of Petersen et al., 2006, and WO 2013/107907 (of record).
Dieu-Nosjean et al. teach a method of predicting the survival time and identifying patient with a high degree of relapse of non-small cell lung cancer (NSCLC) comprising 
	Dieu-Nosjean et al. do not teach quantifying the density of FoxP3+Treg cells in the tumor sample.
	Petersen et al. teach determining the frequency of tumor infiltrating FoxP3 and CD3+ regulatory T cells and tumor infiltrating T cells in patients with NSCLC.  Peterson et al. teach that patients with a higher proportion of tumor Treg cells relative to tumor infiltrating T cells have a significantly higher risk of recurrence (see page 2006, in particular).  
WO 2013/107907 teaches that prognosis methods for lung cancer, including those involving measuring immune cells and dendritic cells in tumor tissue, maybe be combined (see pages 3-4, in particular).  WO 2013/107907 teaches that prognosis is important, since patients identified as having a good prognosis may not need additional treatments, whereas poor prognosis can be treated aggressively at the earliest possible stage or by another therapy than the one used (see page 2, in particular).   For example, WO 2013/107907 teaches that the method enables prognosis for patients who 
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to further determine the density of FoxP3+ subset of CD3+ T cells that represent Treg cells, as taught Peterson et al. The ordinary artisan would be motivated to do so since Peterson et al. teach that determining the density of FoxP3 and CD3+ regulatory and tumor infiltrating T cells in patients with NSCLC is predictive of risk of recurrence.
Furthermore, the ordinary artisan would have a reasonable expectation of success, since WO 2013/107907 teaches that prognosis methods for lung cancer, including those involving measuring immune cells and mature dendritic cells in tumor tissue, maybe be combined.  Furthermore, it would have been obvious to administer a treatment regimen to those patients predicted to have poorer survival time to enhance survival.  For example, WO 2013/107907 teaches that prognosis is important, since patients identified as having a good prognostic may not need additional treatments, whereas poor prognosis can be treated aggressively at the earliest possible stage or by another therapy that the one used. For example, WO 2013/107907 teaches that the method enables prognosis for patients who have been surgically treated, and if needed, may subsequently receive appropriate treatment such as radiotherapy or chemotherapy.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,851,357, in view of Dieu-Nosjean et al., 2008, and Petersen et al., 2006.
The ‘357 patent claims a method of treating a patient suffering from cancer comprising quantifying in a tumor tissue sample from said patient the cell density of TLS DC-LAMP+ dendritic cells (i.e. mature dendritic cells), comparing with a reference value, and providing the patient with an adjuvant therapy when the density of dendritic cells is lower than the reference value. The ‘357 patent further claims quantifying the level of CD8 T cells and that the tumor tissue is a tumor cell nest or stroma sample. The ‘357 patent claims that the cancer is NSCLC.  Furthermore, as taught by Dieu-Nosjean et al., it was recognized in the art that the lower levels of TLS-dendritic cells correlate with . 
	

Claims 1-2 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/572,674, in view of in view of Dieu-Nosjean et al., 2008, and Petersen et al., 2006.
The ‘674 application claims a method of treating a patient with a solid tumor comprising quantifying in a tumor tissue sample from said patient the cell density of mature  dendritic cells, comparing with a predetermined reference value, and providing the patient with chemotherapy and/or radiotherapy when the density of dendritic cells is lower than the reference value. The ‘674 application claims that the tumor is NSCLC and that the quantifying is performed by IHC.  Furthermore, as taught by Dieu-Nosjean et al., it was recognized in the art the lower levels of TLS-dendritic cells correlate with poor survival/poor prognosis, i.e. the patients treated with the therapy would be recognized to be those with short survival time.  Furthermore, although not specifically claimed, it would be obvious to also determine the density of CD3+ and FoxP3+ Treg cells in the tumor tissue, as taught by Petersen et al. and Dieu-Nosjean et al. to improve prognostic determination, since Petersen et al. teach that high levels of Treg cells as measured by IHC are associated with poor prognosis/survival. 
This is a provisional nonstatutory double patenting rejection.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644